11-27-202B       111:14 PM    FRX24 PUBLIC FRX SERVICE         From:                To:                 Page    2


      11/27/2020      12:22       0370                                                                PAGE     02
                                                                                                               11/27/2020




   oRrINAL                                 IN THE MONTANA SUPREME COURT
                                                                                                          Case Number: DA 20-0454




                                                                                               1 11;:fiE)
                                                                                               :
        STATE OF MONTANA
                                                                                               NOV 2 7 2020
         vs.
                                                                       DA-20-0454           Bovven Greenwood
                                                                                          Clerk of Supreme Court
                                                                                             Str-ate of Montana
         GEORGE CARLON


                                                         couRrs GRANT OF:
               MOTION FOR 30-DAY EXTENSION OF TIME IN WHICH TO FILE APPELLANTS BRIEF


                At the request of Appellant Carlon, and no objection being raised by the State, the date on
         which Appellant's Initial Brief shall be due is continued to Monday, December 28, 2020.

                 So ordered this 27'h clay of November, 2020.